Citation Nr: 0215106	
Decision Date: 10/28/02    Archive Date: 11/01/02

DOCKET NO.  02-03 797	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to vocational rehabilitation services.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

H. Roberts, Counsel



INTRODUCTION

The veteran served on active duty from March 1968 to May 
1969.

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 decision of the New Orleans, 
Louisiana, Regional Office (RO) of the Department of Veterans 
Affairs (VA), which denied vocational rehabilitation 
services.


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the appellant's claim has been developed and the appellant 
has been notified of the evidence necessary to substantiate 
the claim.

2.  The veteran has been rehabilitated to the point of 
employability.

3.  Additional training is not necessary at this time for the 
veteran to secure employment and the evidence does not 
establish that the veteran's service-connected disability has 
worsened to preclude him performing the duties of a paralegal 
or that the profession of paralegal is unsuitable to the 
veteran by reason of any employment handicap or his 
capabilities.


CONCLUSION OF LAW

The criteria for entitlement to vocational rehabilitation 
services are not met.  38 U.S.C.A. §§ 1524, 3102, 3104, 3105, 
3106, 3111, 3117 (West 1991 & Supp. 2002); 38 C.F.R. 
§§ 21.6042, 21.44, 21.47, 21.51, 21.53, 21.72, 21.283, 
21.284, 21.364, 21.6010 (2001).

REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA) was enacted on 
November 9, 2000.  Among other things, the VCAA eliminated 
the well-grounded-claim requirement and modified the 
Secretary's duties to notify and assist claimants.  
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 
Supp. 2001); see Holliday v. Principi, 14 Vet. App. 280, 284-
86 (2001) (holding all sections of VCAA are retroactive).

The United States Court of Appeals for Veterans Claims 
(Court) subsequently held that the requirements of the VCAA 
were met where the appellant was fully notified and aware of 
the type of evidence required to substantiate the claim and 
that no additional assistance would aid in further developing 
the claim.  Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).  When there is extensive factual development in a 
case, and there is no reasonable possibility that any further 
assistance would aid the appellant in substantiating the 
claim, VCAA does not apply.  Wensch v. Principi, 15 Vet App 
362 (2001); Dela Cruz; see also 38 U.S.C.A. § 5103A(a)(2) 
(Secretary not required to provide assistance "if no 
reasonable possibility exists that such assistance would aid 
in substantiating the claim").

There is no issue as to substantial completeness of the 
appellant's application for benefits.  See 38 U.S.C.A. 
§ 5102.  There are no outstanding records that are pertinent 
to the claim.  See 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The appellant has been advised of the evidence necessary to 
substantiate the claim, by means of the statement of the case 
and the decisions issued regarding the claim.  The Board 
finds that VA has met its obligations to notify the appellant 
of the evidence needed to substantiate the claim and of what 
evidence the appellant is responsible for obtaining.  
Quartuccio v. Principi, 16 Vet. App. 183 (2002).

Therefore, the Board finds that the statutory and regulatory 
requirements with regard to notice and development of the 
claim have been satisfied.  VA has obtained all evidence that 
the appellant has indicated is pertinent to the claim and has 
satisfied the duty to assist.  See 38 U.S.C.A. § 5103A.

To implement the provisions of the law, VA promulgated 
regulations published at 66 Fed. Reg. 45,620-32 (Aug. 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a)).  The regulations as they apply to this case were 
not meant to confer any rights in addition to those provided 
by the VCAA.  66 Fed. Reg. 45,629 (Aug. 29, 2001).

The evidence of record shows that the veteran was granted 
pension in a December 1991 rating decision.  Based upon that 
grant, the veteran applied for vocational rehabilitation 
pursuant to the 38 U.S.C.A. Chapter 15 vocational 
rehabilitation program for veteran's receiving pension.  The 
veteran received training to become a paralegal pursuant to 
that program and received a certificate in paralegal studies 
from the University of New Orleans in May 1998.  However, the 
veteran did not secure employment as a paralegal and chose to 
pursue additional education.

Subsequently, the veteran established entitlement to service 
connection for diabetes mellitus in an August 2001 rating 
decision, which assigned a 20 percent rating for that 
disability.  Based upon that service-connected disability, 
the veteran again applied for vocational rehabilitation 
services, seeking a degree in business administration from 
the University of New Orleans.

However, the temporary program under which the veteran 
previously received vocational rehabilitation service was 
terminated.  Assistance pursuant to that program could not be 
provided because the 38 U.S.C.A. Chapter 15 temporary 
vocational rehabilitation program was discontinued.  See 
38 C.F.R. § 21.6042(d).  Therefore, the veteran's claim for 
vocational rehabilitation service is considered pursuant to 
38 U.S.C.A. Chapter 31 based upon his service-connected 
disability.

The provisions 38 U.S.C.A. Chapter 31 and the regulations 
regarding that program found at 38 C.F.R. §§ 21.1-21.430 were 
deemed applicable to administration of the program pursuant 
to 38 U.S.C.A. Chapter 15 in so far as their use did not 
conflict with 38 U.S.C.A. § 1524, or the enacting regulations 
for the temporary program.  38 C.F.R. § 21.6010.

A September 23, 1999, report from a VA Vocation 
Rehabilitation Specialist shows that the veteran's case was 
moved to rehabilitated status pursuant to 38 C.F.R. 
§ 21.283(c).  The veteran elected to continue to pursue 
education that would enhance his opportunities for employment 
consistent with his interests, abilities, and aptitudes.

A veteran who has been found rehabilitated to the point of 
employability shall be declared rehabilitated if he:  (1) is 
employed in the occupational objective for which a program of 
services was provided or in a closely related occupation for 
at least 60 continuous days; (2) is employed in an occupation 
unrelated to the occupational objective of the veteran's 
rehabilitation plan for at least 60 continuous days if the 
veteran concurs in the change and such employment:  (i) 
follows intensive, yet unsuccessful, efforts to secure 
employment for the veteran in the occupation objective of a 
rehabilitation plan for a closely related occupation 
contained in the veteran's rehabilitation plan; (ii) is 
consistent with the veteran's aptitudes, interests, and 
abilities; and (iii) utilizes some of the academic, technical 
or professional knowledge and skills obtained under the 
rehabilitation plan; or (3) pursues additional education or 
training, in lieu of obtaining employment, after completing 
his prescribed program of training and rehabilitation 
services if:  (i) the additional education or training is not 
approvable as part of the veteran's rehabilitation program 
under this chapter; and (ii) achievement of employment 
consistent with the veterans' aptitudes, interests, and 
abilities will be enhanced by the completion of the 
additional education or training.  38 C.F.R. § 21.283(c)

The veteran completed his program of rehabilitation to obtain 
a certificate in paralegal studies in May 1998.  The veteran 
was found to be employable at that time, but he elected to 
continue to pursue additional education to obtain a degree in 
business administration.  That educational objective was 
found to be not approvable as part of his rehabilitation, but 
it was found that completion of the additional education 
would enhance the veteran's opportunity for employment 
consistent with his aptitudes, interests, and abilities.

Therefore, the veteran was found to have been rehabilitated 
to the point of employability at the conclusion of the 
provision of services pursuant to 38 U.S.C.A. Chapter 15 
pursuant to 38 C.F.R. § 21.283.

A veteran who has been found rehabilitated under provisions 
of 38 C.F.R. § 21.283 may be provided an additional period of 
training or services only if the following conditions are 
met:  (1) The veteran has a compensable service-connected 
disability and either; (2) Current facts, including any 
relevant medical findings, establish that the veteran's 
service-connected disability has worsened to the extent that 
the effects of the service-connected disability considered in 
relation to other facts precludes him from performing the 
duties of the occupation for which the veteran previously was 
found rehabilitated; or (3) The occupation for which the 
veteran previously was found rehabilitated is found to be 
unsuitable on the basis of the veteran's specific employment 
handicap and capabilities.  38 C.F.R. § 21.284(a).

While the veteran has a compensable service-connected 
disability, the evidence does not establish that the 
disability has worsened to preclude him performing the duties 
of a paralegal or that the profession of paralegal is 
unsuitable by reason of any employment handicap and 
capabilities.  Therefore, the veteran cannot be provided an 
additional period of training or services.  In fact, in a 
December 2001 assessment, the Rehabilitation Consultant 
employed by VA determined that "additional training is not 
necessary at this time for the veteran to secure 
employment."  The Rehabilitation Consultant noted that it 
did not appear that the veteran's service-connected 
disability would have any impact on his transferable job 
skills or meeting employment requirements.

The Board notes that the veteran has filed his claim seeking 
vocational rehabilitation benefits to pursue a degree in 
business administration; although he testified that he was 
only achieving a 1.9 grade point average in that course of 
study.  In his notice of disagreement, the veteran did not 
appeal any denial of employment assistance.  Because the 
veteran has not requested employment assistance or appealed 
any denial of employment assistance, the Board has not 
addressed entitlement to such assistance.  In fact, the 
veteran was offered employment assistance services and 
declined.  See 38 U.S.C.A. § 3117; 38 C.F.R. §§ 21.47, 
21.51(g).

Although the veteran has been trained to the point of 
employability, he has not obtained employment.  However, the 
evidence shows that he has indicated that he will not accept 
any position paying less than $2,000.00 per month.  The 
veteran has also narrowed the criteria for the type of job 
that we will accept with such specificity that he has been 
unable to find employment.  Although he has testified that he 
was willing to commute to employment, other reports show that 
he wanted to limit his job search to the area near his 
residence in Bogalusa, Louisiana.

Therefore, the Board finds that the veteran was previously 
provided rehabilitation services to the point of 
employability.  He does not meet the criteria to reenter 
training because he remains suitable for the occupation of 
paralegal for which he was previously trained and his 
service-connected disability does not preclude his working in 
that occupation.

Accordingly, the Board finds that the criteria for 
entitlement to vocational rehabilitation services are not 
met.  The preponderance of the evidence is against the 
veteran's claim and the claim is denied.


ORDER

Entitlement to vocational rehabilitation services is denied.


		
	Mark D. Hindin
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

